   Case 2:20-cv-06217-PA-SK Document 61 Filed 12/16/20 Page 1 of 1 Page ID #:1876

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-6217 PA (SKx)                                          Date    December 16, 2020
 Title             Stewart Murrey v. Aaron Minc, et al.



 Present: The Honorable             PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                Gabriela Garcia                            Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS — COURT ORDER

       Plaintiff Stewart Murrey, PhD (“Plaintiff”), who is appearing pro se, has filed a Reply in
support of his Ex Parte Application for Expedited Discovery and to Extend Time for Service
(Docket No. 57). The Court’s Standing Orders states: “Absent leave of Court, the Court will
not consider reply papers in support of an ex parte application.”

        Plaintiff did not obtain leave of Court to file his Reply in support of his Ex Parte
Application. Nor do the issues raised in the Ex Parte Application, and the Opposition to that Ex
Parte Application filed by defendants Brandyourself.com Inc., Christian Tryon, and Tom Vitolo,
merit the additional argument contained in Plaintiff’s Reply. The Court again warns the parties,
as it did in its December 3, 2020 Minute Order, that future violations of the Local Rules, Federal
Rules of Civil Procedure, and the Court’s Orders may result in the imposition of sanctions.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
